DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 November 2021.
Applicant’s election without traverse of 1-6 in the reply filed on 18 November 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the spin chuck which rotates said components and the driving devices which raise and lower the cleaning components to bring the components into contact with each other. 
Claim 3 is rejected for being indefinite for claiming “wherein a circumference ration of the cleaning member is equal to or largen than 15%”.  Examiner asks 15% of what?  This language has not direct relation to any other component and is therefore indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20160099156 to Yamaguchi et al. (Yamaguchi).
Regarding claims 1 and 3-6, Yamaguchi teaches a substrate cleaning apparatus configured to clean a surface of a substrate having a circular shape by bringing a cleaning member into contact with the surface of the substrate and rotating the substrate and cleaning member respectively (Fig. 7, generally and paragraphs 1 and 
The claim language in claim 3 is regarded as intended use as Applicant does not claim the corresponding component in relation to size of the cleaning member, does not provide further structural limitations to the claim and because the apparatus of Yamaguchi is capable of performing said intended use, the limitations of the claim are considered to be met.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,910,043 to Manzonie et al. (Manzonie).
Regarding claims 1-3, Manzonie teaches a substrate cleaning apparatus configured to clean a surface of a substrate having a circular shape by bringing a cleaning member into contact with the surface of the substrate and rotating the substrate and cleaning member respectively (Fig. 2, generally, parts 150, 60, and arrows; col. 1, ll. 12-14), wherein a contact region of the cleaning member which comes into contact with the 
The claim language in claim 3 is regarded as intended use as Applicant does not claim the corresponding component in relation to size of the cleaning member, does not provide further structural limitations to the claim and because the apparatus of Manzonie is capable of performing said intended use, the limitations of the claim are considered to be met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711